         Case 20-33233 Document 1558-1 Filed in TXSB on 10/27/20 Page 1 of 3




                                UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                           )
    In re:                                                                 )    Chapter 11
                                                                           )
    CHESAPEAKE ENERGY CORPORATION, et al.,1                                )    Case No. 20-33233 (DRJ)
                                                                           )
                                      Debtors.                             )    (Jointly Administered)
                                                                           )


      ORDER LIFTING STAY TO ALLOW MADISON HENDRIX; TRACI HENDRIX,
     INDIVIDUALLY AND AS THE PERSONAL REPRESENTATIVE OF THE ESTATE
        OF BRADLEY HENDRIX; NORMA LYN MALDONADO, INDIVIDUALLY
          AND AS REPRESENTATIVE OF THE ESTATE OF BRIAN AMADOR
      MALDONADO; AND ERIKA BEDDINGFIELD, INDIVIDUALLY AND AS NEXT
           FRIEND OF M.B., A MINOR, AND AS REPRESENTATIVE OF THE
     ESTATE OF WINDELL BEDDINGFIELD, DECEASED FOR RELIEF FROM STAY
            TO CONCLUDE PENDING TEXAS STATE COURT LITIGATION

             On ___, 2020, this Court held a hearing on the Motion of Madison Hendrix; Traci

Hendrix, Individually and as the Personal Representative of the Estate of Bradley Hendrix;

Norma Lyn Maldonado, Individually and as Representative of the Estate of Brian Amador

Maldonado; and Erika Beddingfield, Individually, and as Next Friend of M.B., a Minor, and as

Representative of the Estate of Windell Beddingfield, Deceased for Relief from Stay to Conclude

Pending Texas State Court Litigation (the “Motion”)2 filed by the Movants. After considering all

evidence admitted at the hearing and the arguments of counsel, the Court finds that the Motion

has merit and should be granted.




1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake
      Energy Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is
      6100 North Western Avenue, Oklahoma City, Oklahoma 73118.
2     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.



DOCS_NY:40743.5 05471/001
       Case 20-33233 Document 1558-1 Filed in TXSB on 10/27/20 Page 2 of 3




                 37.        IT IS THEREFORE ORDERED that the automatic stay is hereby lifted to

allow the Movants to pursue the claims and causes of action asserted against the Texas Actions

Defendant Debtors in the lawsuits styled Madison Hendrix, Individually, and as the Personal

Representative of the Estate of Brad Hendrix v. Chesapeake Energy Corporation, CC Forbes

LLC, Forbes Energy Services, LLC, Eagle PCO LLC, Wildhorse Resources Management

Company, LLC, Cause No. DC-20-0679; Traci Hendrix, Individually and as Next of Kin to the

Estate of Bradley Hendrix, Deceased v. Chesapeake Energy Corporation, Chesapeake Operating

LLC, Forbes Energy Services Delaware LLC, C.C. Forbes Energy Services Ltd., A&L Hot Oil

Service, Inc., and SDS Petroleum Consultants, LLC, Cause No. DC-20-06937; Norma Lyn

Maldonado, Individually and As Representative of Brian Amador Maldonado, Deceased v.

Chesapeake Operating, L.L.C., Chesapeake Energy Corporation, SDS Petroleum Consultants,

L.L.C., A&L Hot Oil Service, Inc., Eagle PCO, L.L.C., Forbes Energy Services, Ltd., C.C.

Forces, L.L.C., Cause No. DC-20-06809; and Erika Beddingfield, Individually and As Next

Friend of M.B., a Minor, and As Representative of the Estate of Windell Beddingfield, Deceased,

Cause No. DC-20-07024 (the “Pending Claims”) in the Texas Court to final judgment, including

any appeals and to to collect from the proceeds of any available insurance policies on any

judgment rendered; provided, however, that any recovery on the Pending Claims will be

enforceable only (i) against proceeds of insurance policies or (ii) as an unsecured prepetition

claim against the Debtors subject to all applicable terms, restrictions, and limitations of the




DOCS_NY:40743.5 05471/001                          2
       Case 20-33233 Document 1558-1 Filed in TXSB on 10/27/20 Page 3 of 3




automatic stay, any confirmed chapter 11 plan, and any bankruptcy discharge injunction.


Dated: _______________, 2020
Houston, Texas



                                            _________________________
                                            DAVID R. JONES
                                            UNITED STATES BANKRUPTCY JUDGE




DOCS_NY:40743.5 05471/001                      3
